Battue, J. This is an action brought by R. P. Hitt against C. T. Whitman upon a judgment recovered by plaintiff in the circuit court of Monroe. County, in the State of Mississippi, against Whitman-Zook Lumber Company. The plaintiff recovered judgment in this case against Whitman; and he appealed. In the complaint or declaration in the action in which the judgment sued upon was recovered it was not shown or alleged who the Whitman-Zook Lumber Company is — whether a firm or corporation, and, if a firm, who compose it. In the summons issued in the case the sheriff was directed to summon the Whitman-Zook Lumber Company, and he returned it, saying he had executed it by reading it to C. T. Whitman, of the Whitman-Zook Lumber Company, and delivering him a copy thereof. Whitman answered, and denied that he was indebted to the plaintiff for the sum sued for. • Judgment was rendered against WhitmanZook Lumber Company, but it does not show that the lumber companv was a firm or corporation, and if a firm who composed it. The answer or plea of Whitman was not disposed of. Upon this judgment this action was based. The evidence fails to show that Hitt recovered a judgment in the Mississippi court against Whitman. Reversed and remanded for a new trial.